


Exhibit 10.7

 

OPHTHOTECH CORPORATION

 

Restricted Stock Unit Agreement

2013 Stock Incentive Plan

 

NOTICE OF GRANT

 

This Restricted Stock Unit Agreement (this “Agreement”) is made as of the
Agreement Date between Ophthotech Corporation (the “Company”), a Delaware
corporation, and the Participant.

 

I.                                        Agreement Date

 

Date:

 

 

II.                                   Participant Information

 

Participant:

 

Participant Address:

 

 

III.                              Grant Information

 

Grant Date:

 

Number of Restricted Stock Units:

 

 

IV.                               Vesting Table

 

Vesting Date

 

Number of Restricted Stock Units that Vest

 

 

 

 

 

 

 

 

 

 

This Agreement includes this Notice of Grant and the following Exhibit, which is
expressly incorporated by reference in its entirety herein:

 

Exhibit A — General Terms and Conditions

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

OPHTHOTECH CORPORATION

 

PARTICIPANT

 

 

 

 

 

 

Name:

 

Name:

Title:

 

 

 

--------------------------------------------------------------------------------


 

Restricted Stock Unit Agreement

2013 Stock Incentive Plan

 

EXHIBIT A

 

GENERAL TERMS AND CONDITIONS

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.                                      Award of Restricted Stock Units.

 

In consideration of services rendered and to be rendered to the Company by the
Participant, the Company has granted to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2013 Stock
Incentive Plan (the “Plan”), an award with respect to the number of restricted
shares units (the “RSUs”) set forth in the Notice of Grant that forms part of
this Agreement (the “Notice of Grant”).  Each RSU represents the right to
receive one share of common stock, $0.001 par value per share, of the Company
(the “Common Stock”) upon vesting of the RSU, subject to the terms and
conditions set forth herein.

 

2.                                      Vesting.

 

(a)                                 The RSUs shall vest in in accordance with
the Vesting Table set forth in the Notice of Grant (the “Vesting Table”).  Any
fractional shares resulting from the application of the percentages in the
Vesting Table shall be rounded down to the nearest whole number of RSUs.

 

(b)                                 Upon the vesting of the RSU, the Company
will deliver to the Participant, for each RSU that becomes vested, one share of
Common Stock, subject to the payment of any taxes pursuant to Section 7.  The
Common Stock will be delivered to the Participant as soon as practicable
following each vesting date, but in any event within 30 days of such date.

 

3.                                      Forfeiture of Unvested RSUs Upon
Cessation of Service.

 

In the event that the Participant ceases to perform services to the Company for
any reason or no reason, with or without cause, all of the RSUs that are
unvested as of the time of such cessation shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such cessation.  The Participant shall have no
further rights with respect to the unvested RSUs or any Common Stock that may
have been issuable with respect thereto.  If the Participant provides services
to a subsidiary of the Company, any references in this Agreement to provision of
services to the Company shall instead be deemed to refer to service with such
subsidiary.

 

--------------------------------------------------------------------------------


 

4.                                      Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein. The Company shall not be required to treat as
the owner of any RSUs or issue any Common Stock to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.

 

5.                                      Rights as a Shareholder.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares of Common Stock that may be issuable with respect to the
RSUs until the issuance of the shares of Common Stock to the Participant
following the vesting of the RSUs.

 

6.                                      Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

7.                                      Tax Matters.

 

(a)                                 Acknowledgments; No Section 83(b) Election. 
The Participant acknowledges that he or she is responsible for obtaining the
advice of the Participant’s own tax advisors with respect to the award of RSUs
and the Participant is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents with respect to the tax
consequences relating to the RSUs.  The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the RSUs.  The Participant acknowledges that no election under
Section 83(b) of the Internal Revenue Code, as amended, is available with
respect to RSUs.

 

(b)                                 Withholding.  The Participant acknowledges
and agrees that the Company has the right to deduct from payments of any kind
otherwise due to the Participant any federal, state, local or other taxes of any
kind required by law to be withheld with respect to the vesting of the RSUs.  At
such time as the Participant is not aware of any material nonpublic information
about the Company or the Common Stock, the Participant shall execute the
instructions set forth in Exhibit A attached hereto (the “Automatic Sale
Instructions”) as the means of satisfying such tax obligation.  If the
Participant does not execute the Automatic Sale Instructions prior to an
applicable vesting date, then the Participant agrees that if under applicable
law the Participant will owe taxes at such vesting date on the portion of the
Award then vested the Company shall be entitled to immediate payment from the
Participant of the amount of any tax required to be withheld by the Company. 
The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

8.                                      Miscellaneous.

 

(a)                                 Authority of Compensation Committee.  In
making any decisions or taking any actions with respect to the matters covered
by this Agreement, the Compensation Committee shall have all of the authority
and discretion, and shall be subject to all of the protections, provided for in
the Plan.  All decisions and actions by the Compensation Committee

 

--------------------------------------------------------------------------------


 

with respect to this Agreement shall be made in the Compensation Committee’s
discretion and shall be final and binding on the Participant.

 

(b)                                 No Right to Continued Service.  The
Participant acknowledges and agrees that, notwithstanding the fact that the
vesting of the RSUs is contingent upon his or her continued service to  the
Company, this Agreement does not constitute an express or implied promise of
continued service relationship with the Participant or confer upon the
Participant any rights with respect to a continued service relationship with the
Company.

 

(c)                                  Section 409A.  The RSUs awarded pursuant to
this Agreement are intended to be exempt from or comply with the requirements of
Section 409A of the Internal Revenue Code and the Treasury Regulations issued
thereunder (“Section 409A”).  The delivery of shares of Common Stock on the
vesting of the RSUs may not be accelerated or deferred unless permitted or
required by Section 409A.

 

(d)                                 Participant’s Acknowledgements.  The
Participant acknowledges that he or she:  (i) has read this Agreement; (ii) has
been represented in the preparation, negotiation and execution of this Agreement
by legal counsel of the Participant’s own choice or has voluntarily declined to
seek such counsel; (iii) understands the terms and consequences of this
Agreement; and (iv) is fully aware of the legal and binding effect of this
Agreement.

 

(e)                                  Governing Law.  This Agreement shall be
construed, interpreted and enforced in accordance with the internal laws of the
State of Delaware without regard to any applicable conflicts of laws provisions.

 

I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.

 

 

 

 

 

PARTICIPANT ACCEPTANCE

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Automatic Sale Instructions

 

The undersigned hereby consents and agrees that any taxes due on a vesting date
as a result of the vesting of RSUs on such date shall be paid through an
automatic sale of shares as follows:

 

(a)                                 Upon any vesting of RSUs pursuant to
Section 2 hereof, the Company shall sell, or arrange for the sale of, such
number of shares of Common Stock issuable with respect to the RSUs that vest
pursuant to Section 2 as is sufficient to generate net proceeds sufficient to
satisfy the Company’s minimum statutory withholding obligations with respect to
the income recognized by the Participant upon the vesting of the RSUs (based on
minimum statutory withholding rates for all tax purposes, including payroll and
social security taxes, that are applicable to such income), and the Company
shall retain such net proceeds in satisfaction of such tax withholding
obligations.

 

(b)                                 The Participant hereby appoints the General
Counsel and Secretary of the Company his attorney in fact to sell the
Participant’s Common Stock in accordance with this Exhibit A.  The Participant
agrees to execute and deliver such documents, instruments and certificates as
may reasonably be required in connection with the sale of the Shares pursuant to
this Exhibit A.

 

(c)                                  The Participant represents to the Company
that, as of the date hereof, he or she is not aware of any material nonpublic
information about the Company or the Common Stock.  The Participant and the
Company have structured this Agreement, including this Exhibit A, to constitute
a “binding contract” relating to the sale of Common Stock, consistent with the
affirmative defense to liability under Section 10(b) of the Securities Exchange
Act of 1934 under Rule 10b5-1(c) promulgated under such Act.

 

The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

 

 

 

 

 

 

 

 

 

Participant Name:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------
